Citation Nr: 1445350	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 955	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was scheduled for a Board hearing on August 29, 2014.  VA sent him notice, but he failed to appear for the hearing.

In an April 2013 rating decision, after the appeal was certified to the Board, the RO granted total disability based on individual unemployability (TDIU) from April 29, 2009 to February 28, 2013, special monthly compensation based on housebound status, and a 100 percent disability rating for depression.  As such, the appeals for TDIU and special monthly compensation based on housebound status have been granted, and the Board does not need to address them.  The grant of 100 percent disability for depression and special monthly compensation from February 28, 2013 forward represents a full grant of possible benefits and the Veteran could not receive any additional benefits through an extension of his award of TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to special monthly compensation for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has a diagnosis of PTSD attributed to a stressor based on fear of hostile terrorist activity in service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1110.

Service connection for PTSD generally requires a current diagnosis, credible supporting evidence of an in-service stressor, and the opinion of a mental health or medical professional linking the diagnosed PTSD to the in-service stressor.  38 C.F.R. § 3.304(f).  Credible supporting evidence is not required if a psychologist finds the stressor is related to the fear of hostile terrorist activity and the stressor is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran has claimed entitlement to service connection for PTSD based on an incident where the bus he was riding on in Panama was stopped by armed revolutionaries.  In May 2011, a VA psychologist found that the Veteran met the criteria for the diagnosis of PTSD based on this stressor.  The psychologist found that the stressor involved the Veteran's fear of hostile terrorist activity.  The diagnosis of PTSD was confirmed on a VA examination in February 2013.  Service personnel records confirm the Veteran's service in Panama.

The criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


REMAND

Based on an examination from February 2013, the Veteran was awarded 100 percent disability for depression.  The evidence showed a worsening in his depression symptoms; the previous examiners from June 2011and August 2009 were not able to assess his need for aid and attendance based on the worsened disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new examination to determine his need for aid and attendance based on service connected disabilities:

a. Do the Veteran's knee disabilities, depression and PTSD render him unable to or in need of assistance to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, attend to the wants of nature, or protect himself from the hazards or dangers incident to his daily environment?

Consider the lay statements asserting that the Veteran is unable to walk, dress himself, or bathe himself and is dependent on his wife.

The examiner should give reasons for any opinions and only consider the effects of the service-connected disabilities on the Veteran's ability to function.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner state whether the inability is due to the lack of scientific, medical knowledge or evidence.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


